          Case 3:21-cr-00155-JD Document 16 Filed 06/30/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA

                                      Criminal Minutes


Date: June 30, 2021                                                  Judge: Hon. James Donato

Time: 2 Minutes

Case No.       3:21-cr-00155-JD-1
Case Name      USA v. Carlos E. Kepke

Attorney(s) for Plaintiff(s):   Christopher Magnani
Attorney(s) for Defendant(s):   Grant Fondo


Deputy Clerk: Lisa R. Clark                                           Court Reporter: Ana Dub

                                       PROCEEDINGS

Status -- Held (by remote access)

                                    NOTES AND ORDERS

       A status conference is set for October 13, 2021, at 10:30 a.m. Time is excluded under the
Speedy Trial Act between June 30, 2021, and October 13, 2021, for effective preparation of
counsel.




                                               1
